Citation Nr: 1029470	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for recurrent tinnitus, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1996 to 
December 2000.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge 
at a March 2008 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

This case was brought before the Board in March 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The case is once again before the Board for 
appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded in 
March 2009 with instructions to the AOJ to provide the Veteran 
with a VA examination to determine whether the Veteran's 
currently diagnosed recurrent tinnitus is etiologically related 
to his active service.  

While the Veteran was provided with a VA examination in June 
2009, the examiner again failed to provide the opinion requested 
by the Board.  In this regard, the Board observes the June 2009 
VA examination report provides a negative etiological opinion as 
to whether the Veteran's tinnitus is related to bilateral hearing 
loss.  However, the June 2009 VA examination report fails to 
address whether the Veteran's tinnitus is etiologically related 
to in-service acoustic trauma.  

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, another remand, with ensuing delay, 
is unfortunately required.

In addition, the Board observes the June 2009 VA examiner noted 
that the Veteran's tinnitus may be secondary to his service-
connected sinusitis, and recommended he be provided a VA ENT 
examination.  While such an examination was scheduled, and the 
Veteran failed to report to the scheduled examination, the Board 
observes notice of this examination was not sent to the correct 
address of record.  As such, on remand, the Veteran should also 
be scheduled for an ENT examination to determine whether his 
current tinnitus is proximately due to, or chronically worsened 
by, his service-connected sinusitis.

As a final note, the Board observes the Veteran has not been 
provided notice of the information or evidence necessary to 
substantiate a secondary service connection claim.  As such, on 
remand, the Veteran should be provided such notice.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a direct and secondary 
service connection claim with respect to 
the Veteran's claim for service connection 
for recurrent tinnitus.

2.	Schedule the Veteran for a VA audiology 
examination for the purpose of 
ascertaining the etiology of his recurrent 
tinnitus.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to whether the Veteran's 
recurrent tinnitus is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), etiologically related to his 
active service, to include in-service 
acoustic trauma.  

A detailed rational should accompany all 
opinions.

3.	Schedule the Veteran for a VA ENT 
examination for the purpose of 
ascertaining the etiology of his recurrent 
tinnitus.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
recurrent tinnitus is proximately due to 
or has been chronically worsened by his 
service-connected sinusitis.

A detailed rationale should be provided 
for all opinions. 

4.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


